Citation Nr: 0728197	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-01 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Ménière's syndrome.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
ruptured right eardrum.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In an August 2004 rating decision, the RO determined that new 
and material evidence had not been received to reopen a 
previously denied claim of service connection for a ruptured 
right eardrum.  The veteran appealed the RO's decision and in 
May 2006, the Board remanded the matter to the RO for 
additional evidentiary development.  

While the matter was in remand status, the veteran filed 
additional claims.  In a March 2007 rating decision, the RO 
increased the rating for the veteran's service connected 
bilateral hearing loss to 60 percent, effective October 23, 
2006, and denied service connection for Ménière's syndrome.  
The veteran perfected an appeal with the denial of service 
connection for Ménière's syndrome.  He indicated that he was 
satisfied with the RO's decision regarding his hearing loss.  

The Board observes that in an October 1999 decision, the 
Board denied service connection for a disability manifested 
by loss of equilibrium.  Inasmuch as the veteran's claim of 
service connection for Ménière's syndrome is based on the 
diagnosis of a new disorder, which was not considered at the 
time of the prior Board decision in October 1999, it 
constitutes a new claim that is not subject to the provisions 
governing the finality of claims.  See Ephraim v. Brown, 82 
F.3d 399, 402 (Fed.Cir. 1996).  


FINDINGS OF FACT

1.  The most probative evidence of record shows that the 
veteran does not currently have Ménière's syndrome.

2.  In November 1996 decision, the Board denied service 
connection for a ruptured right eardrum.

3.  In October 2003, the veteran submitted a request to 
reopen his claim of service connection for a ruptured right 
eardrum.  

4.  The evidence added to the record since the last final 
decision denying service connection for a ruptured right 
eardrum is either duplicative or cumulative of evidence 
previously submitted, and does not relate, either by itself 
or when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Ménière's syndrome was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  The November 1996 Board decision denying service 
connection for a ruptured right eardrum is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

3.  Evidence received since the last final decision denying 
service connection for a ruptured right eardrum in November 
1996 is not new and material, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to Notify and Assist

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  In addition, in 
the context of a claim to reopen, VCAA notice must include an 
explanation of what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at 
the time of the previous final denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

In this case, in November and December 2006 letters issued 
prior to the initial decision on his claim, the RO notified 
the veteran of the information and evidence needed to 
substantiate and complete all elements of his claim of 
service connection for Ménière's syndrome, and of what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letters also advised the 
veteran to submit or identify any additional evidence in 
support of his claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In a June 2006 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his application to reopen his claim of service connection for 
a ruptured right eardrum, including an explanation as to the 
reason for the previous denial of his claim and the types of 
evidence which would be considered new and material.  He was 
further advised of what part of the evidence he was to 
provide and what part VA would attempt to obtain for him.  
The letter also advised the veteran of the elements necessary 
for establishing a claim of service connection, including 
disability rating and effective date.  He was advised to 
submit all medical reports he had in support of his claim.  

Although the June 2006 VCAA notification letter was issued 
after the initial decision on the veteran's claim, the Board 
finds that no prejudice has resulted.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  After issuing the letter 
discussed above, the RO reconsidered the veteran's claim in 
full, as evidenced by the September 2006 Supplemental 
Statement of the Case.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).  In addition, the Board notes that 
throughout the course of this appeal, the veteran has been 
represented by experienced counsel, who is well aware of the 
evidence needed to substantiate the veteran's claims, 
including what is required of the veteran and VA in 
connection with this appeal.

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his attorney has 
argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  VA has a more limited 
duty to assist a claimant in applications to reopen a 
previously denied claim than it does regarding an original 
claim.  38 U.S.C.A. § 5103A(f).  

In this case, VA has fulfilled its duty to assist the 
veteran.  His available service medical records are on file, 
as are post-service VA and private clinical records 
identified by the veteran.  There is no indication of 
outstanding, relevant records pertinent to the claims 
addressed in this decision.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  Finally, the 
Board concludes that a VA medical opinion in connection with 
the veteran's claim of service connection for a ruptured 
eardrum is not necessary, in the absence of new and material 
evidence.  38 C.F.R. § 3.159(c)(4) (2006).  VA has obtained a 
medical opinion regarding the claim of service connection for 
Ménière's syndrome.  Id.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the veteran.  A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


Background

At his September 1967 military enlistment medical 
examination, the veteran reported a history of dizziness; 
ear, nose or throat trouble; and a head injury.  The examiner 
noted positional dizziness and a head injury, but concluded 
that there was no sequela or residuals.  On clinical 
evaluation, the veteran's ears and neurological system were 
normal.  

Available in-service medical records are negative for 
complaints or findings of a right ear perforation, dizziness, 
or Ménière's syndrome.  

At his August 1970 military separation medical examination, 
the veteran's ears, eardrums, and neurologic system were 
normal.  

The veteran's DD Form 214 shows that he is the recipient of 
numerous awards and decorations, including the Purple Heart 
Medal, the Vietnam Service Medal, and a Vietnam Campaign 
Medal.

In May 1991, the veteran submitted a claim of service 
connection for several disabilities, including a ruptured 
right eardrum, a disability manifested by pain and infections 
in the right ear, and a disability manifested by dizziness.  
He indicated that his disabilities stemmed from a February 
1969 incident in which a Viet Cong land mine had exploded.  

In support of his claim, the veteran submitted lay statements 
from six individuals who indicated that the veteran had told 
them that he had sustained an injury in service which had 
resulted in injury to his ears.  

The veteran also submitted a copy of the general order 
granting him the Purple Heart Medal.  The order for award 
does not give an account of the injury the veteran received, 
but it does indicate that the veteran was given this award 
while assigned to a construction engineering battalion for an 
incident which occurred in Vietnam on January 28, 1969.  The 
order for award was issued approximately one month later in 
February 1969.

Also submitted by the veteran was a July 1988 private 
treatment record showing treatment for a right ear infection.  
On examination, the right eardrum was red and inflamed.  The 
veteran reported that he had gotten water into his ear six 
months earlier which had resulted in infections and drainage 
and the ear was now plugged.  At that time, the veteran 
reported that he had "shattered" his right eardrum in 1968 
and that he had occasional right ear ringing.  The veteran 
was provided treatment for his right ear infection.  In 
August 1988, the veteran reported that his symptoms had 
resolved.  Examination revealed minimal pinkness in the right 
eardrum.  The diagnosis was resolving otitis media.

The veteran underwent VA medical examination in February 
1996, at which he reported that he had driven over a landmine 
in Vietnam.  He indicated that he believed that he had 
suffered a perforation of the right eardrum in the blast.  On 
examination, the veteran's right eardrum showed no evidence 
of perforation or scarring.  His reported symptoms also 
included an occasional feeling of pressure on the right side 
which would last for a few seconds and would make him feel 
dizzy.  The right canal was unremarkable.  The veteran's gait 
was normal and Romberg testing was negative.  The diagnosis 
was status-post right ear injury in service.  The examiner 
noted that examination findings had been negative and that if 
there had been a perforated tympanic membrane in service, it 
had healed.  The examiner indicated that the veteran's 
episodes of brief disequilibrium seemed to be generalized in 
the right ear and were related to the in-service injury.  

Based on this evidence, in a November 1996 decision, the 
Board denied service connection for a ruptured right eardrum.  
In its decision, the Board considered the veteran's 
contentions that he had sustained a ruptured eardrum in a 
landmine explosion.  However, the Board noted that there was 
no medical evidence of record showing that the veteran 
currently had a ruptured right eardrum.  The Board explained 
that "[d]espite the provisions of 38 U.S.C.A. § 1154(b), 
which lighten the evidentiary burden for combat veterans, the 
fact remains that service connection may not be granted in 
the absence of a showing of a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)."  The veteran did 
not appeal the Board's decision.  

In January 1998, the veteran underwent a special fee-basis 
examination by an otolaryngologist.  On examination, there 
was no indication of disruption and/or subsequent healing of 
an injury to the right tympanic membrane.  The right tympanic 
membrane was thin, avascular, of normal thickness and of no 
increased vascularity with normal landmarks.  The external 
canal was also free of pathology or visible tissue change.  
After examining the veteran and making a thorough review of 
the veteran's claims file, the examiner indicated that if the 
veteran had indeed suffered from a fractured eardrum during 
service, he would clinically have expected permanent residual 
scarring changes which were not visible.  He further 
indicated that had a ruptured eardrum actually occurred, any 
hearing loss attributable to that event would be reversible 
with a healing of membrane.  

With respect to the veteran's reported episodic loss of 
equilibrium, the examiner indicated that it was difficult to 
define because of its varied and vague nature.  He noted that 
at different times, the veteran described sudden spells with 
no associated signs or symptoms of ear change normally used 
to confirm a diagnosis of inner ear upset.  There was no 
indication that this had been investigated any further than 
"stated history" over the years.  With no established 
evidence of hearing loss, tinnitus, infection, or pain having 
developed during the veteran's period of service, he 
concluded that there was no way to connect the described 
transient balance upsets to the veteran's military service.  
While equilibrium was discussed at the time of the veteran's 
military induction, there was no clinical evidence showing 
any increase in symptoms during or after service.

In an October 1999 decision, the Board denied service 
connection for a disability manifested by loss of 
equilibrium, as well as tinnitus and hearing loss.  The 
veteran did not appeal the Board's decision.  

In October 2003, the veteran requested reopening of his claim 
of service connection for a perforated right eardrum.  He 
indicated that he had sustained the injury after running over 
an anti-tank mine in Vietnam.  The veteran also again 
requested service connection for hearing loss and tinnitus.  

In support of his claim, the veteran's attorney submitted 
photocopies of medical evidence previously considered by the 
RO, including the February 1996 VA medical examination.

Also received were private counseling records, dated from 
October 2002 to October 2003.  These records are negative for 
complaints or findings of a ruptured right eardrum or 
Ménière's disease.  

In December 2003, the veteran underwent VA psychiatric 
examination in connection with his claim of service 
connection for PTSD.  On examination, he reported that he had 
been awarded a Purple Heart Medal when he sustained a 
shattered eardrum after he ran over an anti-tank mine in 
Vietnam in February 1969.  The diagnosis was PTSD, moderately 
severe.  

VA clinical records dated from January 2004 to February 2007, 
are negative for complaints or findings of a ruptured right 
eardrum or Ménière's disease.  In February 2005, the veteran 
underwent an examination in order to establish primary care.  
At that time, examination showed that the tympanic membranes 
were clear.  When the veteran underwent another physical 
examination February 2006, his tympanic membranes were again 
noted to be clear.  

Also submitted in support of the veteran's claim was a 
February 2005 letter from a private audiologist noting that 
from the veteran's "history of being exposed to the noise of 
rifles, machine guns, rockets, mortars and especially an 
explosion of an anti-tank landmine, which ruptured your right 
ear drum causing temporary threshold shift at the time," it 
was his opinion that the veteran's current hearing loss and 
tinnitus had their inception during service.

In a January 2005 letter, a private physician noted that the 
veteran suffered from hearing loss and tinnitus.  He 
indicated that the veteran dated his symptoms to 1969, when 
he was in Vietnam and drove over a land mine.  

In a May 2005 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus.  The RO 
assigned zero and 10 percent ratings, respectively.  

In October 2006, the veteran submitted a claim of service 
connection for Ménière's syndrome, and an increased rating 
for his service-connected bilateral hearing loss.  

In support of his claim, he submitted an October 2006 private 
clinical record, in which a physician indicated that he had 
examined the veteran in connection with his complaints of a 
balance disturbance and hearing loss.  The veteran reported 
that the onset of his difficulties occurred in 1969, while in 
Vietnam.  He explained that at that time, the truck he was 
driving struck a landmine and caused injury to his right ear, 
as evidenced by a tympanic membrane tear.  The veteran 
indicated that he had since developed tinnitus and recurrent 
bouts of dizziness, occurring as often as five times weekly.  
Examination showed that the tympanic membranes were intact 
and transparent.  The examiner reviewed the results of an 
audiogram showing sensorineural hearing loss, bilaterally.  
The final diagnoses were sensorineural hearing loss, 
recurrent bouts of vertiginous type dizziness associated with 
exacerbation of tinnitus, aural fullness and diminished 
hearing; pattern consistent with Ménière's syndrome.  The 
private physician indicated that the veteran's hearing loss 
and otoneurologic dysfunction were likely sequelae of his 
acoustic injury sustained in Vietnam in 1969.  

The veteran underwent VA medical examination in November 
2006, at which he reported that during his tour of duty in 
Vietnam, the truck in which he was riding struck a landmine, 
causing an explosion.  He indicated that the truck was thrown 
into the air in the explosion, although he was not thrown 
from the truck.  The veteran indicated that he was seen at 
the dispensary and recalled being told that he had a ruptured 
right eardrum.  He indicated that he developed tinnitus after 
that time, but did not have any medical follow-up.  The 
veteran also described episodes of vertiginous type vertigo 
where he felt a spinning sensation and had a high pitched 
ring in the ears.  He indicated that these episodes could 
happen several times monthly, but some months he did not 
notice such symptoms.  He also described episodes of 
spinning-type dizziness that did not always occur with the 
tinnitus.  The veteran indicated that these could last up to 
an hour and were accompanied by nausea but no vomiting.  On 
examination, the veteran's gait was normal.  Romberg was 
negative.  After examining the veteran and reviewing his 
claims folder, the examiner's diagnoses included tinnitus.  
The examiner noted that a private physician had indicated 
that the veteran's symptoms of tinnitus and dizziness were 
consistent with Ménière's syndrome.  However, the examiner 
explained that the veteran's tinnitus did not cause Ménière's 
syndrome, and the tinnitus of Ménière's was different in 
nature (such as pitch, character, etc.) than the tinnitus of 
acoustic trauma.  The examiner further indicated that the 
veteran's service-connected tinnitus had not caused or 
aggravated any Ménière's syndrome.  

Thereafter, the veteran underwent VA ENG testing in January 
2007.  The VA physician administering the test concluded that 
the results of the study were normal.  He noted that no 
nystagmus was elicited by position tests and the veteran did 
not complain of subjective vertigo.  Caloric testing showed a 
normal response for both ears.  In addition, he noted that 
there was no evidence of unilateral weakness; therefore, 
Ménière's disease was unlikely.

In March 2007, the RO solicited a VA medical opinion for the 
purpose of determining whether the veteran's claimed 
Ménière's syndrome was incurred in service.  The VA physician 
indicated that she had reviewed the veteran's claims folder, 
as well as the report of her previous November 2006 
examination of the veteran.  The examiner noted that since 
that examination, the veteran had undergone an 
electronystagmogram (ENG) which was entirely normal, with no 
evidence that the veteran had Ménière's syndrome, including 
due to acoustic trauma on active duty.


Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including an organic 
disease of the nervous system, may also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


New and Material Evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2006).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2006).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).


Analysis

Entitlement to service connection for Ménière's syndrome.

The veteran claims entitlement to service connection for 
Ménière's syndrome.  He contends that he sustained a ruptured 
right eardrum and acoustic trauma during service, when the 
truck in which he was riding hit a landmine.  The veteran 
argues that as a result of this injury, he developed 
dizziness and has been diagnosed as having Ménière's 
syndrome.  

As set forth above, in an October 1999 decision, the Board 
denied service connection for a disability manifested by loss 
of equilibrium.  Inasmuch as the veteran's claim of service 
connection for Ménière's syndrome is based on the diagnosis 
of a new disorder, which was not considered at the time of 
the prior Board decision in October 1999, it constitutes a 
new claim that is not subject to the provisions governing the 
finality of claims.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed.Cir. 1996).  The claim of service connection for a 
disability manifested by dizziness, however, remains final.  
Turning to the merits of the claim of service connection for 
Ménière's syndrome, the Board notes that in order to be 
considered for service connection, a claimant must first have 
a disability.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
In this case, the evidence is contradictory as to whether the 
veteran currently has Ménière's syndrome.  

The veteran has submitted an October 2006 report from a 
private physician who indicated that the veteran's reported 
recurrent bouts of vertiginous type dizziness associated with 
exacerbations of tinnitus, aural fullness and diminished 
hearing, were consistent with Ménière's syndrome.  On the 
other hand, the veteran thereafter underwent VA ENG testing 
in January 2007.  The VA physician administering the test 
concluded that the results of the study were normal and that 
it was unlikely that Ménière's disease was present.  
Similarly, in March 2007, a VA physician reviewed the 
veteran's claims folder, as well as the report of the January 
2007 ENG testing.  She concluded that there was no evidence 
that the veteran had Ménière's syndrome, including due to 
acoustic trauma on active duty.

In determining the probative weight to be assigned to these 
medical opinions, the Board must consider factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  In that regard, the Board notes that all three 
individuals who offered opinions in this case are medical 
professionals who are clearly competent to comment on the 
presence of Ménière's syndrome.  

After further consideration, however, the Board concludes the 
probative weight of the VA medical opinions is greater than 
the private medical opinion submitted by the veteran.  The VA 
medical opinions are based on the results of diagnostic 
testing, unlike the opinion of the private physician.  This 
fact alone diminishes its probative value.  Moreover, the 
Board observes that the VA medical examiners had the benefit 
of a review of the veteran's claims folder, which further 
increases the probative value of these opinions.  

In summary, the Board finds that the most probative evidence 
shows that the veteran does not currently have Ménière's 
syndrome.  Thus, service connection for such disability is 
not warranted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

For the reasons and bases discussed above, the Board has 
concluded that the negative evidence in this case outweighs 
the evidence in favor of the veteran's claim.  The Board 
therefore concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
Ménière's syndrome. 


Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a ruptured 
right eardrum.

As delineated above, in a November 1996 decision, the Board 
denied service connection for a ruptured right eardrum, 
finding that there was no medical evidence of record showing 
that the veteran currently had a ruptured right eardrum.  The 
Board explained that service connection may not be granted in 
the absence of a showing of a current disability.  Because 
the veteran did not appeal the Board's decision, it is final 
and not subject to revision on the same factual basis.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

The veteran, however, now seeks to reopen his claim.  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final November 1996 Board decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final November 1996 Board 
decision is not new and material within the meaning of 38 
C.F.R. § 3.156.

As noted, the additional evidence received includes 
photocopies of medical evidence previously considered by the 
Board, including the February 1996 VA medical examination.  
This evidence is duplicative of evidence previously 
considered and is therefore not new.

With respect to the additional, nonduplicative medical 
evidence received, all of these records essentially contain 
information to the effect that the veteran reported that he 
sustained a ruptured right eardrum during service.  These 
records also consistently indicate that the veteran currently 
has no ruptured right eardrum.  Rather, his right eardrum is 
repeatedly described as normal.  

For example, at a January 1998 fee-basis otolaryngological 
examination, the examiner indicated that he found no 
indication of disruption and/or subsequent healing of an 
injury to the right tympanic membrane.  VA clinical records 
dated in February 2005 and February 2006 describe the 
veteran's tympanic membranes as clear, with no findings of a 
rupture.  An October 2006 private medical record shows that 
the veteran's tympanic membranes were intact and transparent.  

The Board finds that this additional medical evidence is 
cumulative of evidence previously considered, in that it 
continues to show that the veteran currently does not have a 
ruptured right eardrum.  Because the evidence that was before 
the Board in November 1996 contained these same facts, the 
Board concludes that the additional evidence received is 
merely cumulative of evidence that was previously considered 
by the RO.  Thus, these items of evidence are not new within 
the meaning of 38 C.F.R. § 3.156(a) and do not provide a 
basis for a reopening of his claim.

Moreover, the Board finds that the additional medical 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim, namely evidence of a current 
ruptured right eardrum.  Therefore, it is not material.  
Again, none of the additional medical evidence received shows 
that the veteran currently has a ruptured right eardrum.  

The Board has also considered the additional statements 
submitted by the veteran describing his in-service injury.  
Again, however, his statements were previously considered at 
the time of the November 1996 Board decision.  Thus, they are 
cumulative.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Again, the Board does not dispute that the veteran sustained 
an injury in service, as evidenced by his receipt of the 
Purple Heart Medal.  However, the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a current 
disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence that the veteran currently 
has a ruptured right eardrum.  

In summary, the Board finds that new and material evidence 
has not been received to reopen the claim of service 
connection for a ruptured right eardrum.  None of the 
additional medical evidence received contains any indication 
that the veteran currently has a ruptured right eardrum.  As 
a result, the additional evidence received does not relate to 
an unestablished fact necessary to substantiate the claim, 
nor does it raise a reasonable possibility of substantiating 
the claim.  The Board therefore concludes that the additional 
evidence received since the last final determination in 
November 1996 is not new and material evidence within the 
meaning of 38 C.F.R. § 3.156, and it does not provide a basis 
for reopening.


ORDER

Entitlement to service connection for Ménière's syndrome is 
denied.

New and material evidence having not been received, the 
application to reopen the claims of service connection for a 
ruptured right eardrum is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


